Exhibit 10.2
THE GOODYEAR TIRE & RUBBER COMPANY
GRANT AGREEMENT
CASH PERFORMANCE UNIT GRANT
     You have been awarded a Cash Performance Unit Grant pursuant to the 2008
Performance Plan of The Goodyear Tire & Rubber Company (the “Company”), adopted
effective April 8, 2008, as amended (the “Plan”), as follows:

         
 
  Date of Grant:    
 
       
 
  Number of Units Granted:        (to be divided by thirds (1/3) for each
Performance Period)
 
       
 
  20___ Performance Period:   1-1-___ through 12-31-___
 
  20___ Performance Period:   1-1-___ through 12-31-___
 
  20___ Performance Period:   1-1-___ through 12-31-___
 
       
 
  20___ Unit Value   $0.00 to $                    
 
  20___ Unit Value   To be determined
 
  20___ Unit Value   To be determined

     The value of the Cash Performance Units specified above which you will earn
at the end of the respective Performance Periods specified above will be
determined and contingent upon the extent to which Performance Goals for the
Performance Period are achieved. The Unit Value may be adjusted depending on the
level of achievement of the Performance Goals. Payment of the Units will be made
as provided under the General Terms and Conditions. The Performance Measures,
Performance Goals and Unit Value schedule for the 20___Performance Period for
your Cash Performance Unit Grant are described in Annex A. The Performance
Measures, Performance Goals and Unit Value schedule for the subsequent
Performance Periods will be determined by the Committee at a later date.

 



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
General Terms and Conditions
     1. The Cash Performance Unit Grant for the number of Units specified above
is granted to you under, and governed by the terms and conditions of, the Plan
and this Grant Agreement. Since your awards are conveyed and managed online,
your online acceptance constitutes your agreement to, and acceptance of, all
terms and conditions of the Plan and this Grant Agreement. You also agree that
you have read and understand the provisions of the Plan, this Grant Agreement
and Annex A. All defined terms used in this Grant Agreement have the meanings
set forth in the Plan.
     2. All rights conferred upon you under the provisions of this Grant
Agreement are personal to you and no assignee, transferee or other successor in
interest shall acquire any rights or interests whatsoever under this Grant
Agreement, which is made exclusively for the benefit of you and the Company,
except by will or the laws of descent and distribution.
     3. The Number of Units Granted with respect to a Performance Period will be
multiplied by the related Unit Value to determine the dollar amount of the
Performance Award (the “Performance Award”) to be earned, subject to Section 4
of this Grant Agreement, after the end of that Performance Period and paid as
provided in Section 8 of this Grant Agreement. All Performance Awards will be
paid in cash.
     4. As further consideration for the Units granted to you hereunder, except
as otherwise provided in this Section 4 or in Section 5, you must remain in the
continuous employ of the Company or one or more of its Subsidiaries until
December 31, 20___(the “Vesting Date”). The Number of Units Granted with respect
to a Performance Period will be prorated in the event of your death or
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries prior to completion of the Performance Period. Pro-rata units are
calculated by dividing the number of months worked by the number of months in
the Performance Period and multiplying the result by the Number of Units Granted
with respect to the Performance Period. For purposes of the pro-rata unit
calculation, if any portion of a month is worked, credit will be provided for
the full month. The Performance Award will be determined by multiplying the
prorated Number of Units Granted by the Unit Value for the Performance Period,
earned after the end of the Performance Period and paid as provided in Section 8
of this Grant Agreement. In the event of your death or termination of employment
at any age after 30 or more years, or at age 55 or older with at least 10 years,
of continuous service with the Company and its Subsidiaries on or prior to the
Vesting Date but after completion of a Performance Period, you will receive the
number of Units earned with respect to the completed Performance Period as
determined by the Committee following the end of the Performance Period, which
will be payable as provided in Section 8. Further, in the event that you incur a
Severance during the Performance Period, the related Units shall be deemed to
have been fully earned at the target amount of the award opportunity specified
in Annex A, and in the event that you incur a Severance on or prior to the
Vesting Date but after completion of a Performance Period, the Units with
respect to the completed Performance Period shall be deemed to have been fully
earned in the amount determined by the Committee following the end of the
Performance Period, and in each case shall be paid as provided in Section 8 of
this Grant Agreement. Nothing contained herein shall restrict the right

Page 2 of 7



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
of the Company or any of its subsidiaries to terminate your employment at any
time, with or without cause.
     5. In the event your employment status changes during the Performance
Period due to layoff, leave of absence or termination of employment while
receiving benefits for a period of not less than one year under a long-term
disability income plan provided by a government or sponsored by the Company or
one of its Subsidiaries, the Number of Units Granted with respect to a
Performance Period will be prorated. Pro-rata units are calculated by dividing
the number of months worked by the number of months in the Performance Period
and multiplying the result by the Number of Units Granted with respect to the
Performance Period. For purposes of the pro-rata unit calculation, if any
portion of a month is worked, credit will be provided for the full month. The
Performance Award will be determined by multiplying the prorated Number of Units
Granted by the Unit Value for the Performance Period, earned after the end of
the Performance Period and paid as provided in Section 8 of this Grant
Agreement. In the event your employment status changes on or prior to the
Vesting Date but after completion of a Performance Period due to layoff, leave
of absence or termination of employment while receiving benefits for a period of
not less than one year under a long-term disability income plan provided by a
government or sponsored by the Company or one of its Subsidiaries, you will
receive the number of Units earned with respect to the completed Performance
Period as determined by the Committee following the end of the Performance
Period, which will be payable as provided in Section 8.
     6. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the payments made (or to be
made) hereunder which you have received (or will receive) at any time on or
after the date which is six months prior to the date of your termination of
employment with the Company. Additionally, all Units granted to you hereunder
which are outstanding prior to your competitive engagement shall be
automatically cancelled.
     7. You will be required to satisfy all federal, state and local tax and
payroll withholding obligations arising in respect of any distribution of cash
to you or deferral of the Units. Such withholding obligations will be deducted
from your Units.
     8. (a) Except as provided in Section 8(b), any payment of a Performance
Award shall be made (i) after the Vesting Date but in no event later than
March 15, 20___; or (ii) in the event of your earlier Severance, within 30 days
after your Severance.
          (b) Notwithstanding the foregoing, you may elect on a form provided by
the Company (the “Deferral Election”) to defer all or a specified whole
percentage of the Units earned in accordance with the parameters specified in
Section 8(c)(4), in which event the amount you elect to defer will be credited
by March 15, 20___to an account maintained in the records of the Company and
will be invested as provided in Section 8(d). The Deferral Election must be
filed with the Company by, and shall become irrevocable as of, December 31 (or
such earlier date as specified by the Company on the Deferral Election) of the
calendar year next preceding the first day of the first Performance Period for
which such Units would otherwise be earned. If

Page 3 of 7



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
you first become eligible to defer the Units after the beginning of the first
Performance Period (within the meaning of Section 409A of the Code and after
applying the plan aggregation rules for voluntary deferral plans), the Deferral
Election must be filed with the Company by, and shall become irrevocable as of,
the thirtieth (30th) day following the Date of Grant (or such earlier date as
specified by the Company on the Deferral Election) and shall only apply to the
Units earned after the Deferral Election becomes irrevocable using the
procedures set forth under Section 409A of the Code. Once irrevocable, a
Deferral Election shall not be amended or terminated and payment of earned Units
subject to a Deferral Election shall not be affected by a subsequent Severance.
          (c) A Performance Award deferred pursuant to the terms of this Grant
Agreement (“Deferred Compensation”) shall be payable as follows:
               (1) In the event that your employment with the Company or a
Subsidiary is terminated by reason of voluntary termination, layoff due to job
elimination or job relocation, involuntary termination for any reason or any
other termination for any other reason other than your death, Disability
(defined as receiving benefits for a period of not less than one year under a
long-term disability income plan provided by a government or sponsored by the
Company or one of its Subsidiaries that determines eligibility in conformity
with Treasury Regulation §1.409A-3(i)(4)) or Retirement (defined as termination
of employment at age 55 or older with at least 10 years of continuous service
with the Company and its subsidiaries), the entire amount of your Deferred
Compensation shall be paid on the first business day following the six-month
anniversary of such termination of employment.
               For purposes of establishing whether you have terminated, hence
had a separation of service within the meaning of Section 409A of the Code, you
will be deemed to have a separation of service on the date of your termination,
if after the date of your termination you are not reasonably anticipated to
provide a level of bona fide services to the Company or any affiliate that
exceeds 25% of the average level of bona fide services provided by you in the
immediately preceding 36 months (or, if less, the full period of services to the
Company or any affiliate).
               (2) In the event of your death (whether before or after your
Retirement or Disability), the entire amount of your Deferred Compensation shall
be paid in a lump sum within sixty (60) days after the date of your death to any
person or entity (including a trust or your estate) last designated in writing
by you on the form provided by the Company and delivered to the Committee prior
to your death.
               (3) In the event you terminate after meeting the requirements for
Retirement or Disability, the distribution of your Deferred Compensation shall
be made in accordance with your election made in accordance with paragraph 4
below.
               For purposes of establishing whether you have retired, hence had
a separation of service within the meaning of Section 409A of the Code, you will
be deemed to have a separation of service on the date of your Retirement, if
after the date of your Retirement you are not reasonably anticipated to provide
a level of bona fide services to the Company or any affiliate that exceeds 25%
of the average level of bona fide services provided by you in the

Page 4 of 7



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
immediately preceding 36 months (or, if less, the full period of services to the
Company or any affiliate).
               (4) If your Deferred Compensation has not been paid pursuant to
paragraphs (1) or (2) above, then it shall be paid pursuant to the time and form
of the elections made pursuant to this paragraph (4). You must at the time of
your election to defer Units earned, specify the time and form of payment of
such Deferred Compensation only in one of the following times and forms:
                    (i) In a lump sum on the 15th day of January following the
specified anniversary of the Vesting Date where you specify an anniversary of
between 2 and 20 years at the time of election to defer; or
                    (ii) In a lump sum on the later of (1) six (6) months
following Retirement or Disability or (2) on the 15th day of January of the year
following the year of your termination due to Retirement or Disability, or
                    (iii) In annual installments over a period specified by you
at the time of the Deferral Election of no more than fifteen (15) years,
commencing in each case on the later of (1) six (6) months following Retirement
or Disability or (2) on the 15th day of January of the year following the date
of your Retirement or Disability, each installment to equal the aggregate amount
of all your Deferred Compensation then remaining in your account subject to such
election, determined as at the close of the business day immediately prior to
such distribution date, divided by the number of installments then remaining to
be made (including the installment to be paid on such distribution date); or
                    (iv) In annual installments over a period specified by you
at the time of the Deferral Election of no more than fifteen (15) years,
commencing in each case on the 15th day of January following the specified
anniversary of the Vesting Date where you specify an anniversary of between 2
and 20 years at the time of election to defer, each installment to equal the
aggregate amount of all Deferred Compensation then remaining in your account
subject to such election, determined as at the close of the business day
immediately prior to such distribution date, divided by the number of
installments then remaining to be made (including the installment to be paid on
such distribution date).
               (5) With respect to an attempted deferral by a Participant for
which no effective election as to time of payment has been filed with the
Committee, such Performance Award will be paid in accordance with Section 8(a)
and the attempted deferral will be null and void.
          (d) At the time you make your election to defer Units, you must choose
from the Reference Investment Fund or Funds attached hereto and allocate your
Performance Award among one or more such Reference Investment Funds which as of
March 15, 20___will be established as your Cash Performance Unit Account with
respect to your Performance Award. You can make changes to your Reference
Investments in your Cash Performance Unit Account at any time online. The
Committee shall have absolute discretion in the selection of Reference
Investment Funds available and may, from time to time, change the available
Reference

Page 5 of 7



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
Investment Funds as it deems appropriate. Any such change of Reference
Investment Funds will be communicated to you in accordance with procedures
adopted by the Committee.
     9. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed by registered mail directed to you at
the address on record in the Executive Compensation Department. Any notice to
the Company under this Grant Agreement shall be sufficient if in writing and if
delivered to the Executive Compensation Department of the Company in Akron,
Ohio, or mailed by registered mail directed to the Company for the attention of
the Executive Compensation Department at 1144 East Market Street, Akron, Ohio
44316-0001. Either you or the Company may, by written notice, change the
address. This Grant Agreement shall be construed and shall take effect in
accordance with the laws of the State of Ohio.
     10. The obligations of the Company under this Grant Agreement will be
merely that of an unfunded and unsecured promise of the Company to deliver cash
in the future, and your rights will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Grant Agreement.
     11. It is intended that this Grant Agreement shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. This Grant Agreement shall be construed, administered and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Without limiting the foregoing, the
Units shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.
     Notwithstanding anything contained in this Grant Agreement to the contrary,
if you are a “specified employee,” within the meaning of Section 409A of the
Code, with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid (together with interest on
any cash amounts at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of termination), on the first business day that
is more than six months following your separation from service (or, if you die
during such six-month period, within 90 days after your death).
     12. The Board of Directors may only terminate the provisions of this Grant
Agreement with respect to compensation deferred hereunder (referred to in this
Section 12 as the “plan”) pursuant to the following conditions:
          (a) The Company may terminate and liquidate the plan within 12 months
of a corporate dissolution taxed under Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the plan are

Page 6 of 7



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)
included in your gross income in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (1) the calendar year in which the plan termination and liquidation
occurs; (2) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture; or (3) the first calendar year in which the
payment is administratively practicable.
          (b) The Company may terminate and liquidate the plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under the plan if all agreements, methods, programs and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation §1.409A-1(c)
are terminated and liquidated with respect to each participant that experienced
the change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs and
other arrangements within 12 months of the date the Company irrevocably takes
all necessary action to terminate and liquidate the agreements, methods,
programs and other arrangements.
          (c) The Company may terminate and liquidate the plan, provided that
(1) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company; (2) the Company terminates and liquidates
all agreements, methods, programs and other arrangements sponsored by the
Company that would be aggregated with any terminated and liquidated agreements,
methods, programs and other arrangements under Treasury Regulation §1.409A-1(c)
if any participant had deferrals of compensation under all of the agreements,
methods, programs and other arrangements that are terminated and liquidated;
(3) no payments in liquidation of the plan are made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the plan other than payments that would be payable under the terms of the plan
if the action to terminate and liquidate the plan had not occurred; (4) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the plan; and (5) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the plan.

Page 7 of 7